Citation Nr: 0029094	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-13 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected scars, 
status post removal of plantar warts from both feet.

2.  Entitlement to an effective date earlier than August 21, 
1997, for the grant of service connection for a foot 
disorder.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating action of the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent disability evaluation for status post 
removal of bilateral plantar warts.  Service connection was 
denied for back pain as secondary to the service-connected 
bilateral foot disability.  

The veteran submitted a notice of disagreement (NOD) in March 
1998, expressing dissatisfaction with the rating assigned the 
foot disability, disagreement with the effective date of that 
rating, and disagreement with the denial of service 
connection for a back disability.

In a May 1999 rating decision, the RO increased the rating 
for the service-connected scars, status post removal of 
plantar warts from both feet, to 10 percent for each foot, 
effective from August 21, 1997.  In a statement received in 
July 1999, the veteran indicated that he was satisfied with 
the "compensation for my feet."  Thus, the issues presently 
before the Board are limited to those noted on the preceding 
page. 

On appeal the veteran has raised the issue of entitlement to 
service connection for Barrett's esophagitis, with 
inflammatory disease, secondary to a hiatal hernia.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  A back disability, to include a disorder secondary to 
service-connected scars, status post removal of plantar warts 
from both feet, was not demonstrated during and did not 
worsen in service.  

2.  A back disorder was not caused and is not worsened by a 
service connected foot disorder.

3.  The veteran's claim of entitlement to service connection 
for a bilateral foot disability was not received by VA prior 
to August 21, 1997.  

4.  The RO's February 1998 rating decision granted service 
connection for scars, status post removal of plantar warts 
from both feet, effective August 21, 1997.


CONCLUSIONS OF LAW

1.  A back disability, to include secondary to service-
connected scars, status post removal of plantar warts from 
both feet, was not incurred in or aggravated by service, and 
it was not caused or aggravated by a service connected 
disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).    

2.  The criteria for an effective date earlier than August 
21, 1997, for the grant of service connection for scars, 
status post removal of plantar warts from both feet have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.155, 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  

A careful review of the service medical records reveals no 
findings or complaints pertaining to the back.  Post-service 
medical records include private medical records detailing 
treatment afforded the veteran for his feet.  There are no 
references to back pain within those records.

The veteran presented to a VA examination in December 1997 
with complaints of foot and back pain.  The veteran reported 
that he developed back pain when he had to adjust his work 
habits as a dentist to accommodate the foot pain.  He 
indicated that he had to begin working from a sitting, rather 
than standing, position.  The examiner noted that the veteran 
was not suffering back pain at the time of the examination.  
Physical examination of the spine revealed no tenderness to 
palpation and no proximal abnormalities or fixed deformities.  
Musculature was symmetrical, without spasm.  The examiner 
also commented that there was no pain noted on motion and no 
neurological deficit.  The diagnosis was that of 
"[r]ecurrent low back pain, no diagnosis to date.  
Positionally related as noted by history."  The examiner 
noted that x-ray studies of the lumbar spine were to be 
ordered; however, an April 1999 notation within the record 
reveals the x-ray reports could not be accessed.  

Analysis.  

The Board finds that the duty to assist has been fulfilled.  
See generally, 38 C.F.R. § 3.103 (1999). All available 
records have been added to the claims folder, the appellant 
was offered a VA examination, and that examination did offer 
an opinion as to the etiology of the disorder in question. 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d). 

In addition, secondary service connection shall be awarded 
when a disability, "is proximately due to or the result of a 
service-connected disease or injury ..."  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran does not claim that his current back complaints 
were incurred in service.  Rather, he claims that his back 
disability was caused by work modifications necessitated by 
his service-connected foot disorder.  The Board acknowledges 
that the veteran is a dentist, and thus medically trained in 
the field of dentistry; however, there is no indication that 
he possesses the clinical expertise to render an opinion in a 
case involving a back disability.  In addition, the Board 
must consider that the appellant's perspective is affected 
when rendering an opinion about his own medical condition.  
Pond v. West, 12 Vet. App. 341, 345 (1999).  Thus, the 
veteran's opinion as to the etiology of his back disorder is 
a lay opinion, and beyond his expertise.  Cf. Black v. Brown, 
10 Vet. App. 279, 284 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Initially, the Board notes that the veteran has not submitted 
any competent evidence that he currently has a back 
disability.  Although the veteran complained of back pain, 
and although the VA examiner noted recurrent low back pain, 
the examiner also found "no diagnosis to date."  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board is aware that x-ray studies ordered at the December 
1997 VA examination are unavailable; nevertheless, there is 
no competent medical evidence relating the veteran's back 
complaints (however diagnosed) to the service-connected 
bilateral foot disability or otherwise to service.  The only 
comments relating the current back complaints to the service-
connected foot disability are those offered by the appellant.  

The Board does acknowledge that the VA physician did offer a 
nexus opinion stating that the appellant's complaints were 
positionally related by history.  The United States Court of 
Appeals for Veterans Claims (Court) has determined, however, 
that "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.'"  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, without more, the December 1997 VA examiner's 
opinion does not constitute competent evidence.  Id.  During 
that examination, the veteran offered a history of back pain 
as a result of accommodations made to alleviate foot pain.  
In reciting the history of his injury, the appellant offered 
his lay opinion regarding the etiology of his disability, 
which the examiner simply adopted without enhanced medical 
commentary.  As stated previously, lay testimony cannot 
provide such medical evidence because lay persons lack the 
competence to offer medical opinions.  Espiritu; Black.  

Therefore, in the present case, there is no medical or other 
competent evidence of a causal connection between the 
veteran's service-connected bilateral foot disability and his 
current back complaints.  Furthermore, there is no competent 
evidence that his back disorder is aggravated by the service-
connected bilateral foot disability.  Thus, the Board must 
conclude that the preponderance of the evidence is against 
this claim.  Hence, service connection for a back disability, 
to include secondary to service-connected scars, status post 
removal of plantar warts from both feet, is denied. 

In reaching this decision the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Earlier Effective Date

In the February 1998 rating action presently on appeal, the 
RO granted service connection for a bilateral foot 
disability, effective from August 21, 1997.  The veteran 
contends that he is entitled to an effective date in 1967 as 
that is when the disability was incurred.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i). 

A careful review of the claims folder shows that the veteran 
separated from service in June 1968.  He first submitted an 
Application for Compensation or Pension in August 1997.  
There is no evidence that he submitted a claim prior to 
August 21, 1997.  In fact, the veteran noted in his original 
claim that he was only filing a claim at that time because he 
had just learned that he may be eligible for compensation.  

As the veteran's original claim for service connection was 
not received by VA prior to August 21, 1997, more than one 
year after his separation from active service, the proper 
effective date for the grant of service connection for the 
disability at issue may not be the day following separation 
from service.  Thus, the proper effective date is August 21, 
1997, the date the claim was received.  The preponderance of 
the evidence is against the claim for earlier effective date 
and, thus, the benefit of the doubt doctrine is not for 
application.  


ORDER

Service connection for a back disability, secondary to scars, 
status post removal of plantar warts from both feet, is 
denied. 

An effective date prior to August 21, 1997, for the grant of 
service connection for scars, status post removal of plantar 
warts from both feet, is denied. 


REMAND

In a May 1999 rating action, the RO granted service 
connection and assigned a 10 percent rating for hiatal 
hernia, effective from August 21, 1997.  On a VA Form 9 
received in June 1999, the veteran disagreed with the 
"percentage allowed for hiatal hernia."  The Board finds 
that statement a NOD as to the rating assigned by the RO in 
the May 1999 rating decision.  Unfortunately, a statement of 
the case with respect to this issue has yet to be issued.  
Thus, the Board is obligated to remand this issue under the 
doctrine announced in Manlicon v. West, 12 Vet. App. 238 
(1999).

Thus, the case is REMANDED to the RO for the following 
action:  

The RO should issue a statement of the 
case on the issue, "what evaluation is 
warranted for a hiatal hernia from August 
21, 1997?"  (See Fenderson v. West, 12 
Vet. App. 119 (1999)).  The veteran is 
advised that, following his receipt of 
the statement of the case, he must submit 
a timely substantive appeal in order to 
perfect his right to appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



